Name: 89/485/EEC: Council Decision of 28 July 1989 on the conclusion of the Agreement in the form of an exchange of letters concerning the provisional application of the Protocol defining, for the period 21 May 1989 to 20 May 1992, the fishing opportunities and the financial contribution provided for by the Agreement between the European Economic Community and the Government of the Democratic Republic of Madagascar on fishing off Madagascar
 Type: Decision
 Subject Matter: international affairs;  Africa;  fisheries
 Date Published: 1989-08-16

 Avis juridique important|31989D048589/485/EEC: Council Decision of 28 July 1989 on the conclusion of the Agreement in the form of an exchange of letters concerning the provisional application of the Protocol defining, for the period 21 May 1989 to 20 May 1992, the fishing opportunities and the financial contribution provided for by the Agreement between the European Economic Community and the Government of the Democratic Republic of Madagascar on fishing off Madagascar Official Journal L 239 , 16/08/1989 P. 0001 - 0001COUNCIL DECISION of 28 July 1989 on the conclusion of the Agreement in the form of an exchange of letters concerning the provisional application of the Protocol defining, for the period 21 May 1989 to 20 May 1992, the fishing opportunities and the financial contribution provided for by the Agreement between the European Economic Community and the Government of the Democratic Republic of Madagascar on fishing off Madagascar (89/485/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Agreement between the European Economic Community and the Government of the Democratic Republic of Madagascar on fishing off Madagascar (1) signed in Antananarivo on 28 January 1986 and amended by the Agreement signed in Brussels on 12 November 1987 (2), Having regard to the proposal from the Commission, Whereas the Community and the Democratic Republic of Madagascar held negotiations to determine the amendments or additions to be made to the Agreement on fishing off Madagascar at the end of the period of application of the first Protocols; Whereas, as a result of these negotiations, a new Protocol was initialled on 28 April 1989; Whereas, under this Protocol, Community fishermen enjoy fishing opportunities in the waters falling within the sovereignty or jurisdiction of the Democratic Republic of Madagascar for the period 21 May 1989 to 20 May 1992; Whereas, in order to avoid interruption of fishing activities by Community vessels, it is essential that the Protocol in question be approved as quickly as possible; whereas both parties have therefore initialled an Agreement in the form of an Exchange of Letters providing for the provisional application of the initialled Protocol from the day following the date of expiry of the Protocols previously in force; whereas the Agreement in the form of an Exchange of Letters should be concluded, subject to a definitive decision under Article 43 of the Treaty, HAS DECIDED AS FOLLOWS: Article 1 The Agreement in the form of an Exchange of Letters concerning the provisional application of the Protocol defining for the period 21 May 1989 to 20 May 1992 the fishing opportunities and the financial contribution provided for by the Agreement between the European Economic Community and the Government of the Democratic Republic of Madagascar on fishing off Madagascar is hereby approved on behalf of the Community. The texts of the Agreement in the form of an Exchange of Letters and of the Protocol are attached to this Decision. Article 2 The President of the Council is hereby authorized to designate the persons empowered to sign the Agreement in the form of an Exchange of Letters in order to bind the Community. Done at Brussels, 28 July 1989. For the Council The President M. CHARASSE (1) OJ No L 73, 18. 3. 1986, p. 26. (2) OJ No L 98, 10. 4. 1987, p. 9.